Citation Nr: 0505100	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  94-35 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  What rating is for assignment for left Achilles 
tendonitis with a spur from October 7, 1992?

2.  Entitlement to an effective date earlier than July 13, 
1994, for a 10 percent evaluation for left Achilles 
tendinitis with a spur.


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty for training from May to 
October 1987 and on active duty from December 1990 to May 
1991.  

The issue of the veteran's entitlement to an increased 
(compensable) evaluation for left Achilles tendinitis was 
before the Board of Veterans' Appeals (Board) in March 1998, 
at which time it was remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, so 
that additional development could be undertaken.  While the 
case remained in remand status, the RO by rating action in 
May 2003 increased the rating assigned for left Achilles 
tendinitis to 10 percent, effective from July 13, 1994.  The 
veteran thereafter initiated and perfected an appeal as to 
the effective date assigned by the RO in May 2003 and that 
question has been fully developed and certified, albeit in 
error, by the RO for the Board's review at this time.  The 
veteran did not indicate that the 10 percent rating assigned 
satisfied his appeal as to that issue.  Hence, the matter 
remains within the Board's jurisdiction.  See AB v. Brown, 6 
Vet.App. 35 (1993).

The issue of the rating to be assigned for left Achilles 
tendinitis with a spur from October 7, 1992, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

The question whether an effective date prior to July 13, 
1994, for the assignment of a 10 percent rating for left 
Achilles tendinitis is not an issue of fact or law for the 
Board's review that is not already at issue in connection 
with a previously developed and certified matter as to what 
rating is to be assigned for the same disorder from October 
7, 1992.  


CONCLUSION OF LAW

The Board is without jurisdiction to separately consider 
whether an earlier effective date for a 10 percent rating for 
left Achilles tendinitis is for assignment.  38 U.S.C.A. 
§§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. § 20.101 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  The VCAA significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist a claimant and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2004), and the applicable 
law and regulations have been the subject of holding of 
various Federal courts.  

The question herein presented, that of the Board's 
jurisdiction, is by definition a legal one, as it is governed 
not by the facts presented but by the controlling laws and 
regulations.  Sabonis v. Brown, 6 Vet.App. 426, 429-30 
(1994).  The facts involved in this jurisdictional inquiry 
are not in dispute.  Because the governing legal authority, 
and not the evidence, is dispositive of this matter, the VCAA 
and its implementing regulations are not applicable to the 
matter presented.  See Mason v. Principi, 16 Vet.App. 129, 
132 (2002).

The question presented is whether the Board has separate 
jurisdiction to review the issue of whether an effective date 
earlier than July 13, 1994, is warranted for the assignment 
of a 10 percent rating for left Achilles tendinitis.  The RO 
has developed such issue as a separate matter on appeal, when 
in actuality it is not separate and distinct from the 
question previously before the Board in March 1998.  Such a 
division, however, duplicates a segment of the larger, more 
expansive question that has been on appeal since November 
1993; specifically, the initial rating to be assigned for 
left Achilles tendinitis from October 7, 1992.  Fenderson v. 
West, 12 Vet.App. 119 (1999).  In this regard, in an October 
1993 rating decision, the RO initially established service 
connection for left Achilles tendinitis and assigned a 
noncompensable rating therefor from October 7, 1992.  The 
assignment of that rating was appealed by the veteran in 
November 2003 and has remained in appellate status since.  

It is significant that the issue of the rating to be assigned 
initially for the veteran's left Achilles tendinitis is one 
governed by the holding of the United States Court of Appeals 
for Veterans Claims in Fenderson.  Pursuant to Fenderson, at 
the time of an initial rating, separate or "staged" ratings 
may be assigned for separate periods of time based on the 
facts found.  In light of the holding in Fenderson, the 
developed and certified issue as to the whether an effective 
date earlier than July 13, 1994, for a 10 percent rating for 
left Achilles tendinitis is an inherent part of the larger, 
broader issue of what rating is for assignment for such 
disability from the date service connection was established 
to the present.  

Given the erroneous development of the effective date 
question and its certification to the Board for review on 
appeal, it must be concluded that there is no fact or law in 
dispute as to the earlier effective date issue that is not 
already encompassed by the question of the initial rating to 
be assigned for the veteran's left Achilles tendinitis from 
October 7, 1992.  Further actions as to the initial rating 
question are needed, as set forth below in the Remand portion 
of this document, prior to the Board's review of such 
question.  Dismissal of the earlier effective date matter is 
required.  38 U.S.C.A. §§ 7104, 7105(d)(5).  


ORDER

The issue of entitlement to an effective date earlier than 
July 13, 1994, for a 10 percent evaluation for left Achilles 
tendinitis with a spur, is dismissed.


REMAND

Regarding the question of what rating is for assignment for 
left Achilles tendinitis from October 1992, it is evident 
that the RO has not, to date, documented in writing their 
consideration whether staged ratings are warranted for 
tendinitis under Fenderson.  It, too, is noted that the RO 
has cited the regulation governing extraschedular entitlement 
in the supplemental statement of the case although it has not 
addressed the veteran's entitlement thereto based on the 
circumstances presented by this case.  

Moreover, the VCAA notice provided to this point is lacking 
as to the substance of the notice furnished by the RO through 
its June 2001 correspondence.  Such notice failed to set 
forth adequately the requirements of a claim for initial 
rating pursuant to Fenderson (i.e., explain how a staged 
rating may be substantiated) and to outline satisfactorily 
the division of responsibility between the veteran and VA in 
obtaining Federal and/or non-Federal records.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(c) (2004); 
Charles v. Principi, 16 Vet.App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  

On the basis of the foregoing, corrective actions are needed.  
Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the veteran must 
be advised in writing of what information 
and evidence are still needed to 
substantiate his claim for an initial 
staged rating for left Achilles 
tendinitis, both on a schedular and 
extraschedular basis.  The veteran must 
also be notified what specific portion of 
that evidence VA will secure, and what 
specific portion he himself must submit.  
The RO must advise the veteran to submit 
all pertinent evidence not already on 
file that is held in his possession.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, if he provides sufficient 
identifying information and written 
authorization.  

2.  Lastly, the RO, after conducting any 
other development it deems appropriate, 
must prepare a new rating decision and 
readjudicate the merits of the question 
of what schedular and/or extraschedular 
rating is warranted for the veteran's 
left Achilles tendinitis from October 7, 
1992.  Such readjudication must be based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA, its implementing regulations, and 
the holdings of those Federal courts 
interpreting such body of law; 38 C.F.R. 
§ 3.321(b)(1) as it applies to the 
veteran's extraschedular entitlement; and 
Fenderson as to the possibility of the 
assignment of staged ratings during the 
time frame at issue.  Such action must 
include a written determination as to 
whether a referral to VA's Under 
Secretary for Benefits or Director, 
Compensation and Pension Service, is 
warranted.  

If the benefit sought on appeal remains 
denied, the veteran and his attorney must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


